Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 11, 12, 18, 19, 21-30 are currently pending in this application. Applicant has elected Species 1 in Fig. 4 without traverse in the reply filed on 4/6/2022. Claims 21-26 are withdrawn. Claims 11, 12, 18, 19, and 27-30 are currently under examination.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11-20, 27-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by INAMI (5,066,344).

Regarding Claim 11, INAMI teaches A belt comprising a belt body (2) which extends substantially in a longitudinal direction and substantially comprises a flexible material; wherein at least one tensioning member (6) is at least substantially embedded in the belt body (2) in the longitudinal direction and the at least one tensioning member (6) is at least substantially surrounded by the flexible material of the belt body (2); wherein a coating (7) is arranged directly on the belt body (2) from a drive side of the belt, and wherein the coating (7)(5) comprises a fabric layer (5); and, wherein facing the belt body (2), the coating (7)(5) has a first film (7) which is arranged between the belt body (2) and the fabric layer (5) and is designed to isolate the belt body (2) from the fabric layer (5).
INAMI teaches wherein the first film (7) is arranged directly adjacent to the fabric layer (5), wherein the flexible material of the belt body consists of a first polyurethane, wherein the material of the first film consists of a second polyurethane, and wherein the first polyurethane and the second polyurethane are identical polyurethanes (16)(Col. 11 lines 7-22).

Regarding Claim 12, INAMI teaches wherein the at least one tensioning member (6) is a plurality of tensioning members.

Regarding Claim 18, INAMI teaches wherein the material of the fabric layer (5) comprises polyamide (Col. 4 lines 58-68). Nylon is a type of polyamide.

Regarding Claim 19, INAMI teaches wherein the material of the fabric layer (5) consists of polyamide (Col. 4 lines 58-68). Nylon is a type of polyamide.

Regarding Claim 27, INAMI teaches wherein the drive side of the belt has a profiling (4) oriented in a direction transverse to a movement direction of the belt (Figs. 1, 2).

Regarding Claim 28, INAMI teaches wherein the profiling (4) is teeth oriented in the direction transverse to a movement direction of the belt (Figs. 1, 2).

Regarding Claim 29, INAMI teaches wherein the drive side of the belt has a profiling (4) oriented in a movement direction of the belt (Figs. 1, 2).

Regarding Claim 30, INAMI teaches wherein the profiling (4) is ribbing oriented in the movement direction of the belt (Figs. 1, 2).


Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that INAMI does not teach a belt body and the first film consisting of the same polyurethane (Remarks pg. 7 para. 1). Col. 11 lines 7-22 states that a polyurethane could be used for the filling treatment and that the same material as the body material (16) could be used.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654